Citation Nr: 1535581	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for pes planus, claimed as fallen arches.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for coronary artery disease (CAD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for gout.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from September 1952 to September 1954.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) in February 2011 (which declined to reopen the claim for service connection for a right knee disorder and denied service connection for diabetes mellitus, heart disease, hypertension, neck and left shoulder disorders and gout) and April 2013 (which denied service connection for pes planus).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  A November 2014 Board decision reopened the right knee claim and remanded these matters for further development (and the right knee claim for de novo review).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right knee disorder and gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows that congenital (pre-existing) pes planus was not permanently made worse by military service beyond natural progression.

2.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a left shoulder or neck disability.

3.  Diabetes mellitus, CAD and hypertension were not manifested in service or for many years thereafter, and are not shown to be otherwise related to the Veterna's service.


CONCLUSIONS OF LAW

1.  Pes planus is a result of a congenital or development defect that clearly and unmistakably preexisted the Veteran's entry into service and was not aggravated by active service nor was there superimposed acquired bilateral foot pathology incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1157 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.57 (2014)

2.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

5.  Service connection for CAD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied by letters dated in March 2010 (diabetes, heart (CAD), neck, hypertension and shoulder claims) and July 2011 (flat feet/fallen arches), prior to the initial adjudication of the Veteran's claims.

All available service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, treatment records from the Bronx, New York, VA Medical Center (VAMC) from the Veteran's 1954 service discharge to the present appear to be incomplete.  However, extensive efforts were made to retrieve these records and the Veteran has been so notified.  Moreover, in his August 2010 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran reported that he was treated for his claimed diabetes, heart condition, hypertension, shoulder and neck condition and gout at Montefiore Hospital from 2009 to the present (complete records from Montefiore Hospital have been obtained and are available for review.)  As multiple attempts have already been completed, the Board finds that further efforts to obtain additional records from the Bronx VAMC would be futile and another remand to obtain such records would serve no useful purpose at this time.

The Veteran was afforded a VA foot examination in March 2015.  The Board finds this examination to be adequate for rating purposes as the examiner expressed familiarity with the record/pertinent medical history and conducted a thorough examination, noting all findings necessary for consideration of the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has considered whether examinations are necessary as to the claims of service connection for left shoulder and neck disorders, diabetes mellitus, CAD and hypertension.  Absent any competent (medical) evidence suggesting that these claims may be associated with service, an examination to secure a medical nexus opiniond is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including diabetes mellitus, heart disease, and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for diabetes mellitus, heart disease, and hypertension) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Pes Planus

The Veteran contends that his current pes planus is causally related to treatment for foot complaints in service.  

STRs show normal foot examinations on pre-induction in July 1952 and separation in September 1954.  The STRs include a December 1952 notation of "bad foot - Achilles tendon" and show treatment for fallen arches in June 1954.  

A November 2003 VA treatment report shows a finding of flat feet.

On August 2011 VA examination, the Veteran reported a 10 year history of bilateral foot pain (after walking 5-10 blocks) and numbness.  The findings included mild to moderate flexible pes planus and bilateral hallux valgus with bunion, left worse than right.  The examiner opined that the Veteran's pes planus "is not due to his service since it is a congenital condition."  

On March 2015 VA examination the Veteran reported that his feet bother him if he walks a lot.  The diagnoses were flat foot (pes planus) and hallux valgus.  The examiner opined that the Veteran's symptoms might have flared up during service "but did not cause him a long term disability since he was able to have employment with NYS as maintenance personnel and he retired in 1992."  

The Board finds that the Veteran's bilateral pes planus is a congenital defect, which was not worsened in service by a superimposed disease or injury.  As noted above, the STRs note foot complaints in December 1952 and June 1954 and the September 1954 report of medical examination at transfer from service revealed that the Veteran had a normal evaluation of the feet.

At the March 2015 VA examination, examiner diagnosed bilateral pes planus and opined that the flare up during service "did not cause [the Veteran] a long term disability since he was able to have employment with NYS as maintenance personnel and he retired in 1992."  Notably, the August 2011 VA examiner also opined that the Veteran's pes planus is not due to service since it is a congenital condition.  As noted above, congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the United States Court of Appeals for Veterans Claims (Court) found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply. 

The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id. at 516; see also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45,711  (1990) (a reissue of a General Counsel  Opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).

In this case, the Veteran had congenital pes planus when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to aggravation as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection.  On this basis, the appeal is denied.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

The Board finds that the weight of the lay and medical evidence does not demonstrate that there was superimposed disease or injury in service which would support a grant of service connection.  The Board has considered the Veteran's statements as to in-service complaints of foot pain.  While he has testified that he was given "medication and salve to rub" into his feet during service, his feet were clinically normal on service transfer in September 1954.  Further, the evidence does not show (and the Veteran does not claim) that he continued to experience ongoing/chronic foot impairment after service discharge.  The March 2015 VA examination report shows that the examiner reviewed the claims file, took a history from the Veteran and determined that there was no superimposed condition on the congenital pes planus (the examiner found the flare up during service "did not cause [the Veteran] a long term disability since he was able to have employment with NYS as maintenance personnel and he retired in 1992.")  The Veteran is not competent to provide a medical opinion, as noted above.  Therefore, the Board finds the March 2015 (and August 2011) VA examination report and opinion is probative and competent and outweighs the Veteran's contention regarding the claimed pes planus.  As such, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  

Left Shoulder and Neck

The Veteran has testified that his left shoulder and neck disorders are the result of "getting banged around" during basic training when he was "hit kind of hard" out in the field.  His the STRs are silent for any complaints, treatment, findings, or diagnoses related to the shoulder or neck.  Further, although June 2005 private treatment records and March 2013 VA treatment records note the Veteran's complaints of left shoulder and neck pain (the March 2013 VA treatment report notes the Veteran "came to the ED (emergency department) with left neck and shoulder pain,"); post-service VA and private treatment records are similarly silent as to findings of a left shoulder and/or neck disorder.  The Board notes that a clinical finding such as left shoulder and neck pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to any left shoulder and/or neck pain complaints has been diagnosed or identified.

A threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  He seeks service connection for disabilities of the left shoulder and neck, alleged to be a residual of an injury in service.  Although he is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether there is a current diagnosis of a left shoulder and/or neck disability which can be related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.

The record does not show that the appellant has (or during the pendency of the instant claim has had) a left shouder and/or neck disorder.  In the absence of satisfactory proof that the Veteran has a current diagnosis of a left shoulder and/or neck disorder, there is no valid claim of service connection for such disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  


Diabetes Mellitus, Hypertension and CAD

During his September 2014 videoconference hearing, the Veteran testified that he was first diagnosed with diabetes and a heart condition in 2002.  He recalled that he may have been told in service that he had elevated blood sugar and a heart murmur (and was put on light duty); however, his initial post-service treatment for diabetes mellitus and a heart condition was not until 2002.  The Veteran also recalled that he was diagnosed with hypertension "5 or 6 years ago."  Notably, VA and private treatment records include notations of CAD and hypertension in 2003 following his myocardial infarction.  

The Veteran's STRs contain no mention of diabetes, CAD or hypertension or any problems related to his endocrine and/or cardiovascular system.  On September 1954 report of medical examination for transfer, the Veteran's endocrine, heart and vascular system were clinically normal and his sugar was negative.

Post-service VA and private treatment records are silent for CAD and hypertension until 2003 and a March 2009 private treatment report notes that the Veteran had "recently" been diagnosed with diabetes mellitus type 2.  

It is not in dispute that the Veteran now has diabetes mellitus, CAD and hypertension; such disease are shown to have been diagnosed and treated since, at least, 2003 (2009 for diabetes).  However, these disorders were not manifested in service or in the Veteran's first postservice year.  His allegations that he had elevated blood sugar and heart murmur in service are unsupported by the STRs and are deemed not credible.  Hence, service connection for diabetes mellitus, CAD and hypertension on the basis that they became manifest in service and have persisted, or on a presumptive basis (as chronic diseases under 38 U.S.C.A. § 1112) is not warranted.

What remains for consideration is whether or not the Veteran's diabetes mellitus, CAD and hypertension may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a chronic disease with an insidious onset such as diabetes, CAD and/or hypertension may be related to service that ended more than 49 years prior to the initial onset of these diseases is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that his diabetes, CAD and hypertension are related to service.  Consequently, his opinion in these matters is not competent evidence. 

There is no competent evidence that shows or suggests that the Veteran's diabetes mellitus, CAD and/or hypertension may be related to his service.  Without any competent evidence of a nexus between these diseases and his service, the preponderance of the evidence is against the his claims of service connection for diabetes mellitus, CAD and hypertension.  Therefore, the appeal as to these matters must be denied.


ORDER

Service connection for pes planus (claimed as fallen arches) is denied.

Service connection for a left shoulder disability is denied.

Service connection for a neck disability is denied.

Service connection for diabetes mellitus is denied.

Service connection for CAD is denied.

Service connection for hypertension is denied.



REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of service connection for a right knee disorder and gout.

A March 2015 VA examination report notes the Veteran's history of right knee treatment in service and includes the opinion that (1) his "present symptoms are compatible with gout and DJD (degenerative joint disease) and (2) the "present condition is not service related since a fall with a knee abrasion would not lead to slight OA (osteoarthritis) changes which is more realted to gout."  However, the examiner failed to provide an opinion as to the etiology of the Veteran's gout.  Further, the Veteran claims that he has experienced right knee symptoms (which he is competent to report) since service.  Because the March 2015 opinion does not address the Veteran's competent allegations of ongoing right knee complaints since service or the etiology of his gout, it is inadequate and another medical opinion should be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Records of ongoing VA and private treatment for right knee complaints and gout may contain pertinent information (VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his right knee and gout since the November 2014 Board remand and to provide the authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Updated VA treatment records should be obtained.

2.  After the above development is completed, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right knee disability and gout.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies or tests must be done.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right knee disability entity found, to include DJD and gout. 

(b)  Please identify the likely etiology for each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the right knee complaints/findings noted in service?  The examiner is to specifically consider and address the Veteran's assertions regarding his in-service right knee symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


